Exhibit 10.2

 

Execution Version

 

 

 

 

 

 

 

 

PURCHASE AND SALE AGREEMENT

AMONG

Sanchez energy corporation

(“SN”),

SN MIDSTREAM, LLC

(“SELLER”)

AND

SANCHEZ PRODUCTION PARTNERS LP

(“BUYER”)

DATED AS OF JULY 5, 2016

 

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

Article I . DEFINED TERMS


1 

 

 

Section 1.1      Defined Terms


1 

 

 

Article II. PURCHASE AND SALE


9 

 

 

Section 2.1      Purchase and Sale of Interests


9 

Section 2.2      Consideration


9 

Section 2.3      Earnout Payment


9 

 

 

Article III. REPRESENTATIONS AND WARRANTIES RELATING TO THE SN PARTIES


10 

 

 

Section 3.1      Organization of the SN Parties


10 

Section 3.2      Authorization; Enforceability


10 

Section 3.3      Ownership of Interests.


10 

Section 3.4      No Conflict; Consents


11 

 

 

Article IV. REPRESENTATIONS AND WARRANTIES RELATING TO THE Company and the
interests


11 

 

 

Section 4.1      Organization


11 

Section 4.2      No Conflict; Consents


11 

Section 4.3      Capitalization


12 

Section 4.4      Absence of Litigation; Compliance with Law


12 

Section 4.5      Bankruptcy


13 

Section 4.6      Brokers and Finders


13 

Section 4.7      Tax Matters


13 

Section 4.8      Environmental Matters


13 

Section 4.9      Material Contracts


14 

Section 4.10    Employees


14 

Section 4.11    Preferential Rights


14 

Section 4.12    Permits


14 

Section 4.13    Affiliate Transactions


14 

Section 4.14    Projections and Budgets.


14 

 

 

Article V. REPRESENTATIONS AND WARRANTIES OF BUYER


15 

 

 

Section 5.1      Organization of Buyer


15 

Section 5.2      Authorization; Enforceability


15 

Section 5.3      No Conflict; Consents


15 

Section 5.4      Absence of Litigation


15 

Section 5.5      Brokers and Finders


15 

Section 5.6      Buyer’s Independent Investigation


16 

i

 

--------------------------------------------------------------------------------

 



Section 5.7      Independent Evaluation


16 

Section 5.8      Acquisition as Investment


16 

Section 5.9      Sufficiency of Funds


16 

 

 

Article VI. PRE-CLOSING COVENANTS


16 

 

 

Section 6.1      General


16 

Section 6.2      Notices, Consents and Books and Records


17 

Section 6.3      Operations of the Company


17 

Section 6.4      Reasonable Access


17 

Section 6.5      Insurance


18 

Section 6.6      LLC Agreement; Securities; Subsidiaries


18 

 

 

Article VII. POST-CLOSING COVENANTS


18 

 

 

Section 7.1      Further Assurances


18 

Section 7.2      Tax Matters


18 

Section 7.3      Cooperation for Litigation and Other Actions


19 

Section 7.4      Retention of and Access to Books and Records.


19 

Section 7.5      Post-Closing Collection and Payment Matters


20 

 

 

Article VIII. CONDITIONS TO CLOSE


20 

 

 

Section 8.1      Condition to Close of Both Parties


20 

Section 8.2      Conditions to Obligations of Buyer


20 

Section 8.3      Conditions to Obligations of the SN Parties


21 

 

 

Article IX. CLOSING


21 

 

 

Section 9.1      Closing


21 

Section 9.2      Deliveries by the SN Parties


21 

Section 9.3      Deliveries by Buyer


22 

Section 9.4      Deliveries to the Company


22 

 

 

Article X. TERMINATION


22 

 

 

Section 10.1    Termination of Agreement


22 

Section 10.2    Effect of Termination.


23 

 

 

Article XI. INDEMNIFICATION


23 

 

 

Section 11.1    Indemnification


23 

Section 11.2    Defense of Third-Party Claims


23 

Section 11.3    Direct Claims


25 

Section 11.4    Limitations


25 

Section 11.5    Tax Treatment of Payment of Indemnity Costs


26 

ii

 

--------------------------------------------------------------------------------

 



Section 11.6    Express Negligence Rule


26 

 

 

Article XII. MISCELLANEOUS


26 

 

 

Section 12.1    WAIVERS AND DISCLAIMERS


26 

Section 12.2    Expenses


27 

Section 12.3    Severability


27 

Section 12.4    Notice


27 

Section 12.5    Governing Law; Consent to Jurisdiction; Enforcement


28 

Section 12.6    Confidentiality.


29 

Section 12.7    Parties in Interest


30 

Section 12.8    Assignment of Agreement


30 

Section 12.9    Captions


30 

Section 12.10  Counterparts


30 

Section 12.11  Integration


30 

Section 12.12  Amendment; Waiver


31 

Section 12.13  Mitigation


31 

Section 12.14  Privileged Information


31 

 

 

Article XIII. INTERPRETATION


31 

 

 

Section 13.1    Interpretation


31 

Section 13.2    References, Gender, Number


32 

 

 

 

Schedules:

Schedule 1.1 —  Knowledge

Schedule 2.1 —  Capital Contributions; Earnout

Schedule 3.4 —  No Conflicts; Consents - SN Parties

Schedule 4.2 —  No Conflicts; Consents - the Company

Schedule 4.9 —  Material Contracts

Schedule 4.11—  Preferential Rights

Schedule 6.3 —  Operations of the Company

 

 

 



iii

 

--------------------------------------------------------------------------------

 



PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), is entered into on July 5,
2016 (the “Execution Date”), by and among Sanchez Energy Corporation, a Delaware
corporation (“SN”), SN Midstream, LLC, a Delaware limited liability company
(“Seller” and, together with SN, the “SN Parties”), and Sanchez Production
Partners LP, a Delaware limited partnership (“Buyer”). The above-named entities
are sometimes referred to in this Agreement each as a “Party” and collectively
as the “Parties.”

WHEREAS, SN is the parent of Seller.

WHEREAS, Seller owns 50% of the issued and outstanding membership interests (the
“Interests”) in Carnero Gathering, LLC, a Delaware limited liability company
(the “Company”).

WHEREAS, the Company is developing and constructing a gas gathering pipeline
(the “Gas Gathering Pipeline”) from an interconnection in Webb County, Texas to
interconnection(s) with a gas processing facility being developed and
constructed by Carnero Processing, LLC, a Delaware limited liability company
(“CP”).

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Interests, on and subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties agree as follows:

ARTICLE I.
DEFINED TERMS

Section 1.1Defined Terms.  Unless the context expressly requires otherwise, the
respective terms defined in this 0 shall, when used in this Agreement, have the
respective meanings herein specified, with each such definition to be equally
applicable both to the singular and the plural forms of the term so defined.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
specified Person through one or more intermediaries or otherwise.  For the
purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings; provided, however,
that (i) the Company is not an Affiliate of either Buyer or the SN Parties or
their subsidiaries and (ii) Buyer and its subsidiaries shall not be deemed to be
Affiliates of the SN Parties or any of their subsidiaries.

“Agreement” has the meaning set forth in the Preamble.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, decree, Permit, requirement, or other governmental
restriction or any similar form of decision of, or any provision or condition
issued under any of the foregoing by, or any

1

--------------------------------------------------------------------------------

 



determination by any Governmental Authority having or asserting jurisdiction
over the matter or matters in question, whether now or hereafter in effect and
in each case as amended (including all of the terms and provisions of the common
law of such Governmental Authority), as interpreted and enforced at the time in
question, including Environmental Law.

“Assignment Document” has the meaning set forth in 0.

“Assumed Obligations” means all obligations and liabilities of any kind
whatsoever arising from or relating to the Company, whether known or unknown,
liquidated or contingent, but only to the extent such obligations and
liabilities arise on or after the Effective Date or  relate to or are otherwise
attributable to the period commencing on the Effective Date.  The Assumed
Obligations shall not include the Retained Obligations.

“Books and Records” means all of the records and files of the Company and other
records and files in control of or maintained by the SN Parties prior to the
Closing primarily related to the Company or the ownership of the Interests
(that, in the case of the Company at or prior to the Closing, the SN Parties
have the Legal Right to provide to Buyer), including the minute books and other
limited liability company records of the Company and any plans, drawings,
instruction manuals, operating and technical data and records, whether
computerized or hard copy, Tax files, books, records, Tax Returns and Tax work
papers, supplier lists, surveys, engineering records, maintenance records and
studies, environmental records, environmental reporting information, emission
data, testing and sampling data and procedures, construction, inspection and
operating records, and any and all information necessary to meet compliance
obligations with respect to Applicable Law.

“Business Day” means any day that is not a Saturday, Sunday, or legal holiday in
the State of Texas and that is not otherwise a federal holiday in the United
States.

“Buyer Indemnified Costs” means all Losses incurred or suffered by the Buyer
Indemnified Parties as a result of, relating to or arising out of, (i) any
breach of any representation or warranty contained in 0 or 0 made by the SN
Parties as though such representation or warranty were made as of the Closing
Date (except to the extent that such representation and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been made as of such earlier date); (ii) the breach of any covenant
or agreement made or to be performed by the SN Parties under this Agreement and
(iii) the Retained Obligations.

“Buyer Indemnified Parties” means Buyer, its Affiliates and, from and after the
Closing, the Company, and each of their respective officers, members, managers,
partners, directors, employees and representatives.

“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, inquiry, condemnation, audit or cause of action of
any kind or character (in each case, whether civil, criminal, investigative or
administrative) before any court or other Governmental Authority or any
arbitration proceeding, known or unknown, under any theory, including those
based on theories of contract, tort, statutory liability, strict liability,
employer liability, premises liability, products liability, breach of warranty
or malpractice.

“Closing” has the meaning set forth in 0.  



2

 

--------------------------------------------------------------------------------

 



“Closing Date” has the meaning set forth in 0.

“Company” has the meaning set forth in the Recitals.

“Company Gathering Agreement” means that certain Amended and Restated
Transportation Services Agreement, dated as of June 23, 2016, by and between the
TPL Member and the Company, as amended, supplemented or modified from time to
time.

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party
(including, with respect to the SN Parties prior to the Closing Date and Buyer
after the Closing Date, the Company) or its Affiliates and not generally known
to the public, including trade secrets, scientific or technical information,
design, invention, process, procedure, formula, improvements, product planning
information, marketing strategies, financial information, information regarding
operations, consumer and/or customer relationships, consumer and/or customer
identities and profiles, sales estimates, business plans, and internal
performance results relating to the past, present or future business activities
of a Party (including, with respect to the SN Parties prior to the Closing Date
and Buyer after the Closing Date, the Company) or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided,  however, that Confidential
Information does not include information that a receiving Party can show (i) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement; (ii) has been furnished
or made known to the receiving Party without any obligation to keep it
confidential by a third party under circumstances which are not known to the
receiving Party to involve a breach of the third party’s obligations to a Party
or its Affiliates; (iii) was developed independently of information furnished or
made available to the receiving Party as contemplated under this Agreement; or
(iv) has been published or otherwise disclosed as required by Applicable
Law.  From and after the Closing Date, Confidential Information disclosed by the
SN Parties to Buyer that relates to the Company shall become, and be treated as,
Confidential Information of Buyer disclosed to the SN Parties (other than Books
and Records to the extent utilized or intended to be utilized for purposes
specified in clauses (i) through (v) of 0).

“Consents” means all notices to, authorizations, consents, orders or approvals
of, or registrations, declarations or filings with, or expiration of waiting
periods imposed by, any Governmental Authority, and any notices to, consents or
approvals of any other third party.

“Contract” means any written contract, agreement, indenture, instrument, note,
bond, loan, lease, easement, mortgage, franchise, license agreement, purchase
order, binding bid or offer, binding term sheet or letter of intent or
memorandum, commitment, letter of credit or any other legally binding
arrangement, including any amendments or modifications thereof and waivers
relating thereto.

“CP” has the meaning set forth in the Recitals.



3

 

--------------------------------------------------------------------------------

 



“CP LLC Agreement” means that certain Limited Liability Company Agreement of CP,
dated as of October 2, 2015, as amended, supplemented or modified from time to
time.

“CP Processing Agreement” means that certain Firm Gas Processing Agreement,
dated as  of October 2, 2015, by and among the TPL Member and CP, as amended,
supplemented or modified from time to time.

“Earnout” means an amount, if positive, equal to (i) the Earnout Payment Amount,
multiplied by (ii) (A) the aggregate quantity of Producer’s Gas, stated in Mcf,
delivered to the Receipt Points for the immediately preceding month (as
reflected in the invoice for such month used in the calculation of the Gathering
Fee under Section 5.5(a)(iv) of the SN Catarina Gathering Agreement), plus (B)
the aggregate quantity of Gas, stated in Mcf, delivered through the Gas
Gathering Pipeline to the Raptor Plant and subsequently processed at the Raptor
Plant for the immediately preceding month on behalf of Persons other than
Producer or Buyer at a rate per MMBtu equal to or greater than the Gathering Fee
in effect during such month, less (C) the number of days in the applicable month
used to determine the quantity in clause (A) multiplied by 125,000.

“Earnout Payment Amount” means $0.06.

“Effective Date” means 12:01 a.m. Houston, Texas time on the Closing Date.

“Encumbrance” means any mortgage, pledge, charge, hypothecation, easement, right
of purchase, security interest, deed of trust, conditional sales agreement,
encumbrance, interest, option, lien, right of first refusal, right of way,
defect in title, encroachments or other restriction, whether or not imposed by
operation of Applicable Law, any voting trust or voting agreement, stockholder
agreement or proxy.

“Environmental Laws” means all Applicable Laws relating to health, safety, the
protection of the environment, natural resources, or threatened or endangered
species, pollution, or its impacts on human health, including those Laws
relating to the storage, handling and use of chemicals and other Hazardous
Substances and those relating to the generation, processing, treatment, storage,
transportation, disposal or other management thereof.

“Environmental Permit” means all Permits of Governmental Authorities required by
Environmental Laws for the conduct of the business of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Execution Date” has the meaning set forth in the Preamble.

“Force Majeure” has the meaning therefor set forth in the SN Catarina Gathering
Agreement.

“Fundamental Representations” has the meaning set forth in 0.

“GAAP” means generally accepted accounting principles of the United States,
consistently applied.



4

 

--------------------------------------------------------------------------------

 



“Gas” has the meaning therefor set forth in the SN Catarina Gathering Agreement.

“Gathering Fee” has the meaning therefor set forth in the SN Catarina Gathering
Agreement.

“Gas Gathering Pipeline” has the meaning set forth in the Recitals.

“Gathering System” has the meaning therefor set forth in the SN Catarina
Gathering Agreement.

“General Partner” means Sanchez Production Partners GP LLC, a Delaware limited
liability company.

“Governmental Authority” means any federal, state, local, tribal, or foreign
government, or any court of competent jurisdiction, regulatory or administrative
agency, commission, or other governmental authority that exercises jurisdiction
over Buyer, the SN Parties or the Company, as applicable.

“Hazardous Substance” means any chemicals, constituents, fractions, derivatives,
compounds or other substances that are defined or regulated as pollutants,
contaminants, wastes, toxic substances, hazardous substances, hazardous
materials, radioactive materials or radioactive wastes or that may form the
basis of liability or obligations under any Environmental Laws.  Hazardous
Substances shall also expressly include petroleum substances (and any
components, fractions or derivatives thereof) and exploration and production
wastes.

“Hydrocarbons” means oil, gas, natural gas liquids, casinghead gas, coal bed
methane, condensate and other gaseous and liquid hydrocarbons or any combination
thereof.

“In-Service Date” means the first day on which the Gathering System receives
Producer’s Gas.

“Indemnified Costs” means Buyer Indemnified Costs and Seller Indemnified Costs,
as applicable.

“Indemnified Party” means Buyer Indemnified Parties and Seller Indemnified
Parties.

“Indemnifying Party” has the meaning set forth in 0.

“Indemnity Cap” means an amount equal to 20% of the Purchase Price.

“Indemnity Deductible” means an amount equal to 1% of the Purchase Price.

“Individual Indemnity Threshold” has the meaning set forth in 0.

“Interests” has the meaning set forth in the Recitals.

“Knowledge” means, (i) as to the SN Parties, the actual knowledge of those
Persons listed in Schedule 1.1 as of the date of this Agreement and (ii) as to
Buyer, the actual knowledge of Charles Ward, Patricio Sanchez and Gerald
Willinger.



5

 

--------------------------------------------------------------------------------

 



“Legal Right” means, to the extent arising from, or in any way related to the
Company (including the assets and operations associated with the Company), the
legal authority and right (without risk of liability, criminal, civil or
otherwise), including through the exercise of voting, managerial or other
similar authority or right, if any; provided, however, that the Legal Right
shall be deemed not to exist with respect to any contemplated conduct unless the
SN Parties reasonably determine that such conduct would not constitute a
violation, termination or breach of, or require any payment under, or permit any
termination under, any: contract or agreement; arrangement; Applicable Law;
fiduciary, quasi-fiduciary or similar duty; or any other obligation.

“LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of the Company, dated as of June 23, 2016, as amended,
supplemented or modified from time to time.

“Losses” means any and all losses, damages, liabilities, claims, demands, causes
of action, judgments, settlements, fines, penalties, costs and expenses
(including court costs and reasonable attorneys’ and experts’ fees) of any and
every kind or character.

“Material Contracts”  means the following Contracts to which the SN Parties, the
Company or any of their Affiliates is a party and which relate to the Interests
or the “Company Business” (as defined in the LLC Agreement as in effect on the
date hereof) but, for the avoidance of doubt, excluding any (i) Contracts
relating to the Silver Oak II Gas processing facility located in Bee County,
Texas, (ii) Contracts relating to CP, including the CP LLC Agreement and the CP
Processing Agreement and (iii) any Contracts to which the TPL Group (as defined
in the LLC Agreement) is a party that the SN Parties do not have Knowledge of:

(a)the LLC Agreement;

(b)the SN Catarina Gathering Agreement;

(c)the Company Gathering Agreement;

(d)a non-competition agreement or any agreement that purports to restrict, limit
or prohibit the Company from engaging in any line of business or the manner in
which, or the locations at which the Company conducts business;

(e)a Contract for the gathering, treatment, processing, storage, or
transportation of Hydrocarbons which is not cancellable without penalty upon 30
or less days’ notice;

(f)a Contract for the construction and installation or rental of equipment,
fixtures, or facilities with guaranteed production throughput requirements or
demand charges or which cannot be terminated without penalty on no more than 30
days’ notice;

(g)an option, swap, hedge, collar or other derivative contract, including any
master agreement and confirmation thereunder;



6

 

--------------------------------------------------------------------------------

 



(h)a Contract that involves performance of services or delivery of goods or
materials (other than Hydrocarbons) by or to Seller or the Company of an amount
or value in excess of $1,000,000 determined on an annual basis;

(i)a Contract that involves expenditures or receipts of Seller or the Company in
excess of $1,000,000 determined on an annual basis; or

(j)a material software license or other license agreement related to
intellectual property involving expenditures of Seller or the Company in excess
of $100,000 determined on an annual basis.

“Mcf” has the meaning therefor set forth in the SN Catarina Gathering Agreement.

“MMBtus” has the meaning therefor set forth in the SN Catarina Gathering
Agreement.

“New Seller Information” has the meaning set forth in 0.  

“Organizational Documents” means any charter, certificate of incorporation,
certificate or articles of formation, articles of association, partnership
agreements, limited liability company agreements, bylaws, operating agreement or
similar formation or governing documents and instruments.

“Outside Date” has the meaning set forth in 0.

“Party” and “Parties” have the meanings set forth in the Preamble.

“Permits” means all permits, licenses, approvals and Consents from appropriate
Governmental Authorities necessary for the Company to construct, own and operate
its assets and business.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or other entity.

“Preferential Rights” means any right or agreement that enables any Person to
purchase or acquire any Interests or any interest therein or portion thereof as
a result of or in connection with (i) the sale, assignment or other transfer of
any Interest or any interest therein or portion thereof or (ii) the execution or
delivery of this Agreement or the consummation or performance of the
transactions contemplated by this Agreement.

“Producer” has the meaning therefor set forth in the SN Catarina Gathering
Agreement.

“Producer’s Gas” has the meaning therefor set forth in the SN  Catarina
Gathering Agreement.

“Purchase Price” has the meaning set forth in 0.

“Raptor Plant” has the meaning therefor set forth in the LLC Agreement.



7

 

--------------------------------------------------------------------------------

 



“Receipt Point” has the meaning therefor set forth in the SN Catarina Gathering
Agreement.

“Receiving Party Personnel” has the meaning set forth in 0.

“Retained Obligations” means all obligations and liabilities of any kind
whatsoever arising from or relating to the Company, whether known or unknown,
liquidated or contingent, but only to the extent such obligations and
liabilities arose prior to the Effective Date or relate to or are otherwise
attributable to the period prior to the Effective Date.  The Retained
Obligations shall not include the Assumed Obligations.

“Securities Act” mean the Securities Act of 1933, as amended.

“Seller Indemnified Costs” means all Losses incurred or suffered by the Seller
Indemnified Parties as a result of, relating to or arising out of, (i) any
breach of any representation or warranty contained in 0 made by Buyer as though
such representation or warranty was made as of the Closing Date (except to the
extent that such representation and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been made as
of such earlier date); (ii) the breach of any covenant or agreement made or to
be performed by Buyer under this Agreement; and (iii) the Assumed Obligations.

“Seller Indemnified Parties” means the SN Parties, each of their respective
Affiliates and, prior to the Closing, the Company, and each of their respective
officers, members, managers, partners, directors, employees and representatives.

“SN” has the meaning set forth in the Preamble.

“SN Catarina Gathering Agreement” means that certain Firm Gas Gathering
Agreement, dated as of October 2, 2015, by and among SN, SN Catarina, LLC and
the TPL Member, as amended, supplemented or modified from time to time.

“SN Credit Agreement” means that certain Second Amended and Restated Credit
Agreement dated as of June 30, 2014 among SN, as borrower, SN Palmetto, LLC
(f/k/a SEP Holdings III, LLC), SN Marquis LLC, SN Cotulla Assets, LLC, SN
Operating, LLC, SN TMS, LLC and SN Catarina, LLC, as loan parties, Royal Bank of
Canada, as administrative agent, Capital One, National Association, as
syndication agent, Compass Bank and SunTrust Bank as co-documentation agents,
RBC Capital Markets as sole lead arranger and sole book runner, and the lenders
party thereto, as may be amended, supplemented, restated, refinanced, replaced
or otherwise modified from time to time.

“SN Indentures” means (i) that certain Indenture, dated as of June 13, 2013 (as
amended or supplemented from time to time), among SN, the guarantors party
thereto and U.S. Bank National Association, as trustee, and (ii) that certain
Indenture, dated as of June 27, 2014 (as amended or supplemented from time to
time), among SN, the guarantors party thereto and U.S. Bank National
Association, as trustee.

“SN Parties” has the meaning set forth in the Preamble.



8

 

--------------------------------------------------------------------------------

 



“Tax” or “Taxes” means any federal, state, local or foreign income tax, ad
valorem tax, excise tax, sales tax, use tax, franchise tax, real or personal
property tax, transfer tax, gross receipts tax or other tax, assessment, duty,
fee, levy or other governmental charge, together with and including, any and all
interest, fines, penalties, assessments, and additions to Tax resulting from,
relating to, or incurred in connection with any of those or any contest or
dispute thereof.

“Tax Authority” means any Governmental Authority having jurisdiction over the
payment or reporting of any Tax.

“Tax Return” means any report, statement, form, return or other document or
information required to be supplied to a Tax Authority in connection with Taxes.

“third-party action” has the meaning set forth in 0.

“TPL Member” has the meaning therefor set forth in the LLC Agreement.

“Transaction Taxes” has the meaning set forth in 0.

ARTICLE II.

PURCHASE AND SALE

Section 2.1Purchase and Sale of Interests.  Upon the terms and subject to the
conditions set forth in this Agreement, Seller shall sell, assign, transfer and
convey to Buyer, and Buyer shall purchase and acquire from Seller, at the
Closing, the Interests. Seller shall transfer the Interests to Buyer by delivery
of the Assignment Document at Closing.

 

Section 2.2Consideration.  In consideration for the purchase of the Interests,
Buyer agrees to pay to Seller at Closing the sum of (a) $11,000,000, plus (b)
the amount of all “Capital Contributions” (as defined in the LLC Agreement as in
effect on the date hereof) made by Seller to the Company on or prior to the
Closing Date (or for which Seller is obligated to make as of the Closing Date to
the extent not constituting an Assumed Obligation) (collectively, the “Purchase
Price”). A schedule of such Capital Contributions through the date hereof, and
an estimate of such additional Capital Contributions until the In-Service Date,
is attached as Schedule 2.1.

 

Section 2.3Earnout Payment.  In consideration for the purchase of the Interests,
commencing from and after the Effective Date, Buyer agrees to pay to Seller,
within 30 days of the end of each calendar month thereafter until such time as
either the SN Catarina Gathering Agreement is terminated or SN no longer retains
(directly or indirectly through its subsidiaries) the Dedicated Acreage (as
defined in the SN Catarina Gathering Agreement), the Earnout earned in the
immediately preceding calendar month (or portion thereof following the Effective
Date).  SN agrees to cause the Producer to provide Buyer sufficient invoice
details to calculate the Earnout. An example of the Earnout payment is included
in Schedule 2.1.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES RELATING TO THE SN PARTIES

The SN Parties hereby jointly and severally represent and warrant to Buyer that,
as of the date of this Agreement and as of the Closing:

9

 

--------------------------------------------------------------------------------

 



Section 3.1Organization of the SN Parties.  Seller is a limited liability
company duly formed, validly existing and in good standing under the Laws of the
State of Delaware and has the requisite organizational power and authority to
own the Interests.  Seller is duly qualified to do business, and in good
standing, in the State of Texas. SN is a corporation duly formed, validly
existing and in good standing under the Laws of the State of Delaware and is
duly qualified to do business, and in good standing, in each state where failure
to be so qualified could reasonably be expected to adversely affect the
consummation of the transactions contemplated by this Agreement.

 

Section 3.2Authorization; Enforceability.  Each of the SN Parties has full
capacity, power, and authority to execute and deliver this Agreement and to
perform its obligations hereunder.  The execution, delivery, and performance of
this Agreement, and the performance of the transactions contemplated hereby,
have been duly and validly authorized on the part of each of the SN Parties, and
no other proceeding on the part of either of the SN Parties is necessary to
authorize this Agreement or performance of the transactions contemplated
hereby.  This Agreement has been duly and validly executed and delivered by each
of the SN Parties (and all documents required hereunder to be executed and
delivered by the SN Parties at the Closing will be duly executed and delivered
by the SN Parties), and this Agreement constitutes, and at the Closing each such
document will constitute, a valid and binding obligation of each of the SN
Parties, enforceable against each of the SN Parties in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.

 

Section 3.3Ownership of Interests. 

 

(a)Seller holds of record and owns beneficially the Interests, free and clear of
all Encumbrances (other than restrictions under federal and state securities
laws and in the Organizational Documents of the Company).

(b)Neither of the SN Parties is a party to any option, warrant, purchase right
or other contract or commitment (other than this Agreement or the Organizational
Documents of the Company) that could require Seller to sell, transfer or
otherwise dispose of the Interests, and other than this Agreement, the Interests
are not subject to any voting agreement or other contract, agreement,
arrangement, commitment or understanding (other than the Organizational
Documents of the Company) restricting or otherwise relating to the voting,
dividend rights, or disposition of the Interests.

(c)Upon the occurrence of the Closing, the delivery of the Interests to Buyer in
accordance with the terms of this Agreement will transfer good and marketable
title to the Interests free and clear of any Encumbrance (but subject to
applicable restrictions on transferability under federal and state securities
laws and in the Organizational Documents of the Company).

(d)Upon the occurrence of the Closing, none of the Interests will be subject in
any respect to any indebtedness (other than customary bonds posted with
Governmental Authorities), including the terms and conditions of the documents
and instruments governing the

10

 

--------------------------------------------------------------------------------

 



indebtedness of the SN Parties or their Affiliates, including the SN Credit
Agreement, the SN Indentures or any related security agreements, guarantees,
documents and instruments.

Section 3.4No Conflict; Consents.  Except as set forth on Schedule 0, the
execution and delivery of this Agreement by the SN Parties and the consummation
of the transactions contemplated hereby do not and shall not:

 

(a)violate any Applicable Law applicable to either of the SN Parties or, to the
Knowledge of the SN Parties with respect to either of the SN Parties or their
Affiliates, require any material filing with, consent, approval, or
authorization of or notice to, any Person except as required by the
Organizational Documents of the Company; or

(b)violate any Organizational Document of either of the SN Parties.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY AND THE INTERESTS

The SN Parties hereby jointly and severally represent and warrant to Buyer that,
as of the date of this Agreement and as of the Closing:

Section 4.1Organization.  The Company is a limited liability company, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite organizational power and authority to own or lease its assets and
conduct its business as currently conducted.  The Company is duly qualified to
do business, and in good standing, in the State of Texas.

 

Section 4.2No Conflict; Consents.  Except as set forth on Schedule 0, the
execution and delivery of this Agreement by the SN Parties and the consummation
of the transactions contemplated hereby do not and shall not:

 

(a)violate any Applicable Law applicable to the Company or, to the Knowledge of
the SN Parties with respect to the Company, require any material filing with,
Permit, consent, approval, or authorization of or notice to, any Person except
as required by the Organizational Documents of the Company;

(b)upon the effectiveness of the LLC Agreement, violate any Organizational
Document of the Company; or

(c)to the Knowledge of the SN Parties (i) breach any Material Contract (other
than any Organizational Documents of the Company); (ii) result in the
termination of or the right of any party to terminate any Material Contract;
(iii) result in the creation of any Encumbrance under any Material Contract; or
(iv) constitute an event that, after notice or lapse of time or both, would
result in any such breach, termination or creation of an Encumbrance.

Section 4.3Capitalization. 

 

(a)Interests.  The Interests (i) are duly authorized, validly issued and, except
as contemplated by the Organizational Documents of the Company, fully paid and
nonassessable

11

 

--------------------------------------------------------------------------------

 



(except as such nonassessability may be affected by matters described in
Sections 18-607 and 18-804 of the Delaware Limited Liability Company Act);
(ii) are free of preemptive rights; (iii) were issued in accordance with the
registration or qualification provisions of the Securities Act and any relevant
state securities laws or pursuant to valid exemptions therefrom; and (iv) are
uncertificated.  Seller has timely paid each Capital Call (as defined in the LLC
Agreement) that it has received from the Company.

(b)No Other Rights.  Except as set forth in the Organizational Documents of the
Company (including with respect to the TPL Member), to the Knowledge of the SN
Parties, as of the date hereof there are no (i) outstanding securities of the
Company other than the Interests and the membership interests of the Company
owned by the TPL Member, and no outstanding securities which are convertible
into, or exchangeable or exercisable for, membership interests, equity interests
or other securities of the Company; (ii) authorized or outstanding options,
warrants, stock or other rights to purchase or acquire from the Company, or
obligations of the Company to issue, any equity interests, stock or other
securities, including securities convertible into or exchangeable for membership
interests, stock or other securities of the Company; (iii) preemptive rights
related to any membership interests, equity interests, stock or other securities
of the Company; (iv) contractual arrangements giving any Person a right to
receive any benefits or rights similar to the rights enjoyed by or accruing to
the holders of any equity or other interest in the Company; or (v) authorized or
outstanding bonds, debentures, notes or other indebtedness that entitles the
holders to vote (or convertible or exercisable for or exchangeable into
securities that entitle the holders to vote) with holders of units or interests
of the Company on any matter.

(c)Subsidiaries.  To the Knowledge of the SN Parties, as of the date hereof the
Company does not own, directly or indirectly, any capital stock or equity
interests of any other Person.

Section 4.4Absence of Litigation; Compliance with Law.  Except with respect to
any Claims under any Environmental Laws which are addressed exclusively in 0, to
the Knowledge of the SN Parties, there is no material Claim pending or
threatened against the Company or the Interests that, if adversely determined,
would be material to the Interests.  To the Knowledge of the SN Parties, the
operations and business of the Company have been conducted by the Company in
substantial compliance in all material respects with all Applicable Laws except
with respect to Environmental Laws, which are addressed exclusively in 0.

 

Section 4.5Bankruptcy.  To the Knowledge of the SN Parties, there are no
bankruptcy, reorganization or rearrangement proceedings under any bankruptcy,
insolvency, reorganization, moratorium or other similar Applicable Laws with
respect to creditors pending against, being contemplated by, or threatened,
against the Company.

 

Section 4.6Brokers and Finders.  Other than Johnson Rice & Company, L.L.C., the
financial advisor to the audit committee of the board of directors of SN, no
investment banker, broker, finder, financial advisor or other intermediary has
been (directly or indirectly) retained by or is authorized to act on behalf of
the SN Parties or their Affiliates who is entitled to receive from Buyer any fee
or commission in connection with the transactions contemplated by this
Agreement.

 

12

 

--------------------------------------------------------------------------------

 



Section 4.7Tax Matters 

(a)All Tax Returns required to be filed by or with respect to the Interests have
been duly filed on a timely basis (taking into account all extensions of due
dates), and such Tax Returns are true, correct and complete.

(b)To the Knowledge of the SN Parties, all Taxes owed by the Company which are
or have become due have been timely paid in full.

(c)To the Knowledge of the SN Parties, there are no Encumbrances for Taxes on
the Interests or the Company’s assets, other than Taxes not yet due and payable.

(d)To the Knowledge of the SN Parties, there is not in force any extension of
time with respect to the due date for the filing of any Tax Return of or with
respect to the Company or the Company’s assets nor is there any outstanding
agreement or waiver by or with respect to the Company or the Company’s assets
extending the period for assessment or collection of any Tax.

(e)To the Knowledge of the SN Parties, there is no pending or threatened action,
audit, required for ruling, proceeding or investigation for assessment or
collection of Tax and no Tax assessment, deficiency or adjustment has been
asserted or proposed in writing with respect to the Company or the Company’s
assets that has not been resolved.

(f)To the Knowledge of the SN Parties, the Company is not a party to any Tax
allocation or Tax sharing agreement that will be binding on such entity after
Closing.

(g)Since the date of its formation, for U.S. federal income tax purposes, the
Company has been validly classified as a partnership and has in effect an
election pursuant to Section 754 of the Internal Revenue Code of 1986, as
amended.

Section 4.8Environmental Matters.  To the Knowledge of the SN Parties, the
Company (i) is in substantial compliance in all material respects with all
applicable Environmental Laws and Environmental Permits; (ii) is not the subject
of any outstanding administrative or judicial order, judgment, agreement or
arbitration award from any Governmental Authority under any Environmental Law
relating to the Company or its assets and requiring remediation or the payment
of a fine or penalty; and (iii) is not subject to any material pending Claims
under any Environmental Laws with respect to which the SN Parties or the Company
have been notified in writing by or on behalf of a plaintiff or claimant.

 

Section 4.9Material Contracts.  To the Knowledge of the SN Parties, all Material
Contracts in effect as of the date hereof are specified in the definition
thereof or otherwise listed on Schedule 0.  To the Knowledge of the SN Parties,
each Material Contract (except for the LLC Agreement, the Company Gathering
Agreement, the Services Agreement (as defined in Schedule 4.9) and the Omnibus
Amendment (as defined in Schedule 4.9), which will be effective (other than as
specified in the Omnibus Amendment) upon satisfaction of the conditions in
Section 8.3(d)) is in full force and effect and represents the legal, valid and
binding obligation of the parties thereto, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and

13

 

--------------------------------------------------------------------------------

 



subject, as to enforceability, to general principles of equity.  Neither the SN
Parties nor, to the Knowledge of the SN Parties, the Company and, to the
Knowledge of the SN Parties, no other party, is in breach of any Material
Contract.  Neither the SN Parties nor, to the Knowledge of the SN Parties,  the
Company has received or delivered notice of a default or breach with respect to
any Material Contract.  To the Knowledge of the SN Parties, the SN Parties have
made available to Buyer or its representatives correct and complete copies of
each Material Contract and all amendments and other modifications thereto.

 

Section 4.10Employees.  To the Knowledge of the SN Parties, except as
contemplated by the Services and Secondment Agreement, dated as of June 23,
2016, between the TPL Member and the Company, the Company does not have any
employees.

 

Section 4.11Preferential Rights.  Except as set forth on Schedule 0 or the
Organizational Documents of the Company, to the Knowledge of the SN Parties,
there are no Preferential Rights attributable to or with respect to any part of
the Interests.

 

Section 4.12Permits.  To the Knowledge of the SN Parties, the Company has
maintained all material Permits necessary for it to construct the facilities
constructed or being constructed by it, as the case may be.  To the Knowledge of
the SN Parties, no event has occurred (including the execution and delivery of
this Agreement) which permits, or after the giving of notice or lapse of time or
both would permit, the revocation or termination of any Permit or the imposition
of any (i) restrictions of such a nature as may limit any of the operations of
the Company as historically conducted by it or (ii) material fines, costs or
penalties under any Permit.

 

Section 4.13Affiliate Transactions.  Other than any such Contracts identified as
Material Contracts, there are no Contracts between Seller or an Affiliate of
Seller, on the one hand, and the Company or an Affiliate of the Company, on the
other hand, that will continue to be binding upon or directly affect the Company
from and after the Closing.

 

Section 4.14Projections and Budgets.  The projections and budgets provided to
Buyer (including those provided to Stifel, Nicolaus & Company, Incorporated, the
financial advisor to the conflicts committee of the board of directors of the
General Partner) by the SN Parties and their Affiliates as part of Buyer’s
review of the Company in connection with this Agreement have a reasonable basis,
were prepared in good faith and are consistent with the expectations of the
management of the SN Parties and their Affiliates.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to the SN Parties that, as of the date of
this Agreement and as of the Closing:

Section 5.1Organization of Buyer.  Buyer is a limited partnership, duly formed
and validly existing and in good standing under the Applicable Laws of the State
of Delaware.

 

Section 5.2Authorization; Enforceability.  Buyer has all requisite limited
partnership power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.  The execution, delivery, and performance of
this Agreement, and the performance of

14

 

--------------------------------------------------------------------------------

 



the transactions contemplated hereby have been duly and validly authorized and
approved by Buyer, and no other limited partnership proceeding on the part of
Buyer is necessary to authorize this Agreement.  This Agreement has been duly
and validly executed and delivered by Buyer (and all documents required
hereunder to be executed and delivered by Buyer at the Closing will be duly
executed and delivered by Buyer), and this Agreement constitutes, and at the
Closing each such document will constitute, a valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity.

 

Section 5.3No Conflict; Consents.  Except as would not reasonably be expected to
prevent, impede, or materially delay the ability of Buyer to enter into and
perform its obligations under this Agreement, the execution and delivery of this
Agreement by Buyer and the consummation of the transactions contemplated hereby
by Buyer do not and shall not:

 

(a)violate any Applicable Law applicable to Buyer or, to the Knowledge of Buyer,
require any filing with, consent, approval or authorization of, or, notice to,
any Governmental Authority;

(b)violate any Organizational Document of Buyer; or

(c)to the Knowledge of Buyer, require any filing with, or permit, consent or
approval of, or the giving of any notice to, any Person except as required by
the Organizational Documents of the Company.

Section 5.4Absence of Litigation.  There is no Claim pending or, to the
Knowledge of Buyer, threatened against Buyer relating to the transactions
contemplated by this Agreement which, if adversely determined, would reasonably
be expected to materially impair the ability of Buyer to perform its obligations
and agreements under this Agreement and to consummate the transactions
contemplated hereby.

 

Section 5.5Brokers and Finders.  Other than Stifel, Nicolaus & Company,
Incorporated, the financial advisor to the conflicts committee of the board of
directors of the General Partner, no investment banker, broker, finder,
financial advisor or other intermediary has been (directly or indirectly)
retained by or is authorized to act on behalf of Buyer or its Affiliates who is
entitled to receive from Seller any fee or commission in connection with the
transactions contemplated by this Agreement.

 

Section 5.6Buyer’s Independent Investigation.  Buyer has undertaken an
independent investigation and verification of the business, operations and
financial condition of the Company.  Except for the representations and
warranties made by the SN Parties in 0 and 0, Buyer acknowledges that there are
no representations or warranties, express or implied, as to the condition
(financial or otherwise), assets, liabilities, operations, business or prospects
of the Company.

 

Section 5.7Independent Evaluation.  Buyer is sophisticated in the evaluation,
purchase, ownership and operation of midstream properties and related
facilities.  Buyer acknowledges and agrees that the SN Parties have not made any
representations or warranties as to the Company

15

 

--------------------------------------------------------------------------------

 



except as expressly and specifically provided in 0 and 0 and that Buyer may not
rely on any other representations or warranties made by the SN Parties or their
representatives or, except as expressly provided in 0 and 0, on any of the SN
Parties’ estimates with respect to the value of the Company or any projections
as to future events or other analyses or forward looking statements.  In making
its decision to enter into this Agreement and to consummate the transactions
contemplated herein, subject to the express representations of the SN Parties
set forth in this Agreement, Buyer (i) has relied or shall rely solely on its
own independent investigation and evaluation of the Company and the express
provisions of this Agreement and (ii) has satisfied or shall satisfy itself as
to the environmental and physical condition of and contractual arrangements
affecting the Company. 

 

Section 5.8Acquisition as Investment.  Buyer (i) is acquiring the Interests for
its own account and not with a view to distribution in violation of applicable
securities laws; (ii) has sufficient knowledge and experience in financial and
business matters so as to be able to evaluate the merits and risk of an
investment in the Interests and is able financially to bear the risks thereof;
(iii) understands that the Interests will, upon purchase, be characterized as
“restricted securities” under state and federal securities Laws and that under
such Laws the Interests may be resold without registration under such Laws only
in certain limited circumstances; and (iv) is an “accredited investor” as
defined under Rule 501 promulgated under the Securities Act.

 

Section 5.9Sufficiency of Funds.  On the Closing Date, Buyer will have
sufficient funds to fund the payment of the Purchase Price. The Buyer’s
obligation to consummate the transactions contemplated by this Agreement is not
subject to any condition or contingency with respect to financing.

 

ARTICLE VI.

PRE-CLOSING COVENANTS

Section 6.1General.  Until the Closing, Buyer shall use commercially reasonable
efforts to take all action and to do all things necessary, proper or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement, including satisfying Seller’s conditions to Closing in 0.  Until the
Closing, the SN Parties shall (and, until the Closing, to the extent they have
the Legal Right, shall cause the Company to) use commercially reasonable efforts
to take all action and to do all things necessary, proper or advisable in order
to consummate and make effective the transactions contemplated by this
Agreement, including satisfying Buyer’s conditions to Closing in 0.

 

Section 6.2Notices, Consents and Books and Records.

 

(a)Until the Closing, the SN Parties shall (and, until the Closing, to the
extent they have the Legal Right, shall cause the Company to) give any notices
to, make any filings with, and use their commercially reasonable best efforts to
obtain any authorizations, Consents and approvals of Governmental Authorities
and third parties that are required in connection with the matters referred to
in 0 and 0 including the corresponding Schedules.  Until the Closing, each of
Buyer and the SN Parties shall give the other Party prompt notice of the
occurrence or nonoccurrence of any event the occurrence or nonoccurrence of
which would be reasonably likely to (i) cause a breach of any of the
representations, warranties or covenants of such Party under this Agreement or
(ii) cause any of the conditions of the other Party to consummate the

16

 

--------------------------------------------------------------------------------

 



transactions contemplated by this Agreement not to be satisfied.  If Buyer has a
right to terminate this Agreement pursuant to 0, without taking into
consideration any new information provided by the SN Parties pursuant to this 0
(the “New Seller Information”) for purposes of qualifying any of the
representations and warranties of the SN Parties set forth in this Agreement,
but Buyer elects to proceed with the Closing, then each of the applicable
Schedules shall be deemed to have been amended to include the New Seller
Information, the New Seller Information shall be deemed to be waived by Buyer
and Buyer shall not be entitled to make a Claim thereon under this Agreement.  
 

(b)Until the Closing, the SN Parties agree to (and, until the Closing, to the
extent they have the Legal Right, shall cause the Company to) provide access to
its Books and Records to allow Buyer and Buyer’s outside auditing firm to
prepare (at Buyer’s expense) any information required to be filed with or
furnished to the SEC by Buyer pursuant to applicable securities Laws.

Section 6.3Operations of the Company.  Except as expressly contemplated by this
Agreement or as contemplated by Schedule 0, until the Closing, to the extent
they have the Legal Right, the SN Parties will cause the Company and (to the
extent related to the Company) Affiliates of the SN Parties not to engage in any
practice, take any action or enter into any transaction outside the ordinary
course of business without the prior written consent of Buyer except in case of
emergency or as may otherwise be required to prevent injury or damage to
Persons, property or the environment.

 

Section 6.4Reasonable Access.  Unless prohibited by Applicable Law, to the
extent the SN Parties have the Legal Right, the SN Parties shall use
commercially reasonable efforts to cause, until the Closing, the Company to
permit Buyer and representatives of Buyer to have reasonable access at
reasonable times, and in a manner so as not to interfere with the normal
business operations of the SN Parties or the Company and their Affiliates, to
all premises, properties, personnel, books, records (including Tax records),
contracts and documents of or pertaining to the Company, subject to 0 and
0.  Buyer shall abide by the SN Parties’ and any lessors’ safety rules,
regulations and operating policies while conducting its due diligence evaluation
of the Company including any environmental or other inspection or assessment of
the Company.  Buyer does hereby RELEASE, DEFEND, INDEMNIFY and HOLD HARMLESS
the Seller Indemnified Parties from and against any and all Claims arising out
of, resulting from or relating to the acts or omissions of Buyer or any of the
Buyer Indemnified Parties in connection with any field visit, environmental
assessment or other due diligence activity conducted by Buyer or any of its
representatives with respect to the Company conducted prior to Closing.  Such
Obligations of Buyer shall apply even if such Claims arise out of or result from
the sole, joint or concurrent negligence, strict liability or other fault of the
Seller Indemnified Parties; provided, however, the aforementioned Obligations
shall not apply to any Claim to the extent actually resulting on account of the
willful misconduct or gross negligence of the Seller Indemnified Parties.

 

Section 6.5Insurance.  To the extent the SN Parties have the Legal Right, the SN
Parties shall cause the Company’s insurance policies of the Company to remain in
force and effect or to be renewed and maintained in full force and effect
through (but not after) the Closing Date.

 

17

 

--------------------------------------------------------------------------------

 



Section 6.6LLC Agreement; Securities; Subsidiaries. Except as expressly
contemplated by this Agreement, until the Closing, the SN Parties, to the extent
they have the Legal Right, will not cause, or allow to be caused, except with
the prior written consent of  Buyer, (i) the amendment, amendment and
restatement, modification or supplement of the LLC Agreement as in effect on the
date hereof, (ii) the issuance or creation of any securities or other rights
contemplated by Section 4.3(b) not set forth in the Organizational Documents of
the Company as of the date hereof, and (iii) the acquisition of any capital
stock or equity interest of any other Person by the Company after the date
hereof. 

 

ARTICLE VII.

POST-CLOSING COVENANTS 

Section 7.1Further Assurances.  After the Closing, each Party shall use its
commercially reasonable efforts to take such further actions, including
obtaining or transferring to the other Party all necessary Permits, Consents,
orders and Contracts and executing and causing its Affiliates to execute such
further documents, as may be necessary or reasonably requested by another Party
in order to effectuate the intent of this Agreement and to provide such other
Party with the intended benefits of this Agreement.

 

Section 7.2Tax Matters.  

 

(a)Taxes.  The Parties agree that the income related to the Interests for the
period up to and including the Closing Date will be reflected on the federal
income Tax Return of Seller and that Seller shall bear the liability for any
Taxes associated with such income.  The Parties further agree that the income
related to the Interests for the period after the Closing Date will be reflected
on the federal income Tax Return of Buyer and that the partners of Buyer shall
bear the liability for any Taxes associated with such income.

(b)Transaction Taxes.  All sales, use, transfer, filing, recordation,
registration and similar Taxes arising from or associated with the transactions
contemplated by this Agreement other than Taxes based on income (“Transaction
Taxes”), shall be borne 50% by Seller and 50% by Buyer.  To the extent under
Applicable Law the transferee is responsible for filing Tax Returns in respect
of Transaction Taxes, Buyer shall prepare and file all such Tax Returns.  The
Parties shall provide such certificates and other information and otherwise
cooperate to the extent reasonably required to minimize Transaction Taxes.  The
Party that is not responsible under Applicable Law for paying the Transaction
Taxes shall pay its share of the Transaction Taxes to the responsible Party
prior to the due date of such Taxes.

(c)Cooperation on Tax Matters.  Following the Closing Date, the Parties shall
cooperate fully with each other and shall make available to the other, as
reasonably requested and at the expense of the requesting Party, and to any
Governmental Authority responsible for the administration of any Tax, all
information, records or documents relating to Tax liabilities or potential Tax
liabilities of the Company for all periods at or prior to the Effective Date and
any information which may be relevant to determining the amount payable
hereunder, and shall preserve all such information, records and documents at
least until the expiration of any applicable statute of limitations or
extensions thereof.

18

 

--------------------------------------------------------------------------------

 



Section 7.3Cooperation for Litigation and Other Actions.  Each Party shall
cooperate reasonably with each other Party, at the requesting Party’s expense
(but including only out-of-pocket expenses to unaffiliated third parties,
photocopying and delivery costs and not the costs incurred by any Party for the
wages or other benefits paid to its officers, directors or employees), in
furnishing reasonably available information, testimony and other assistance in
connection with any Claims or other disputes involving any of the Parties hereto
(other than in connection with Claims or disputes between the Parties).

 

Section 7.4Retention of and Access to Books and Records. 

(a)Buyer agrees to afford the SN Parties and their Affiliates and their
respective accountants, counsel and other designated individuals, during normal
business hours, upon reasonable request, at a mutually agreeable time, full
access to and the right to make copies of the Books and Records at no cost to
the SN Parties or their Affiliates (other than for reasonable out-of-pocket
expenses); provided that such access will not be construed to require the
disclosure of Books and Records that would cause the waiver of any
attorney-client, work product or like privilege; provided, further, that in the
event of any litigation, nothing herein shall limit any Party’s rights of
discovery under Applicable Law. Without limiting the generality of the preceding
sentences, Buyer agrees to provide SN Parties and their Affiliates reasonable
access to and the right to make copies of the Books and Records after the
Closing for the purposes of assisting SN Parties and their Affiliates (i) in
complying with the SN Parties’ obligations under this Agreement, Applicable Laws
(including securities laws) or applicable stock exchange requirements; (ii) in
preparing Tax Returns; (iii) in responding to or disputing any tax audit; (iv)
in asserting, defending or otherwise dealing with any Claim or dispute, known or
unknown, under this Agreement; and (v) in asserting, defending or otherwise
dealing with any third-party Claim or dispute by or against SN Parties and their
Affiliates relating to the Company.

(b)Notwithstanding the foregoing provisions of this Section or anything else to
the contrary in this Agreement, with respect to any Books and Records the
transfer or other disclosure of which to Buyer would waive (or would reasonably
risk the waiver of) any attorney/client, work product, tax practitioner, audit
or other privilege relating to the Retained Obligations, the SN Parties shall
not be required to transfer such Books and Records (or any copies thereof) to
Buyer until the appropriate Parties enter into a mutually-agreed joint defense
agreement to allow for the sharing of common defense privileged materials.

Section 7.5Post-Closing Collection and Payment Matters. 

 

(a)If the transfer of any of the Interests pursuant hereto is not effective
against the Company as of the Effective Date, then (i) the Parties shall
nevertheless proceed to Closing and such effectiveness shall not be a condition
to Closing, (ii) Seller, to the extent it has the Legal Right, shall provide
Buyer with the economic benefits and risks thereof, and Buyer hereby assumes
such risks at and after the Effective Date (including the Assumed Obligations
and the Seller Indemnified Costs), and (iii) Seller shall, at the request and
expense of Buyer, until the transfer of Interests is effective against the
Company, enforce in a reasonable manner as directed by Buyer, any and all rights
of Seller under the Interests.



19

 

--------------------------------------------------------------------------------

 



(b)From time to time after the Closing, as promptly as practical (but not less
than once each calendar month), the Parties shall settle any then outstanding
obligations under this 0, including the first Party reimbursing the other Party
for benefits received by the first Party that should accrue to the other Party
(such as the first Party’s receipt of a distribution that the other Party was
entitled to or the other Party’s payment of a capital contribution that was an
obligation of the first Party).

ARTICLE VIII.

CONDITIONS TO CLOSE

Section 8.1Condition to Close of Both Parties.  The respective obligations of
Buyer and the SN Parties to consummate the transactions contemplated by this
Agreement is subject to the satisfaction at or prior to the Closing of the
following condition:

 

(a)that there must not be any pending or threatened injunction, judgment, order,
decree, ruling or charge in effect preventing consummation of any of the
transactions contemplated by this Agreement or any suit or action pending or
threatened by a Governmental Authority to enjoin the consummation of any of the
transactions contemplated by this Agreement,

Section 8.2Conditions to Obligations of Buyer.  The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to
satisfaction of the following conditions:

 

(a)the representations and warranties of the SN Parties contained in 0 and 0
must be true and correct in all material respects as of the date of this
Agreement and as of the Closing (except for those which refer to another
specific date, which must be true and correct as of such date);

(b)the SN Parties must have performed and complied in all material respects with
each of their covenants hereunder through the Closing; and

(c)the SN Parties must have timely delivered all items required to be delivered
at Closing pursuant to 0.

Buyer may waive any condition specified in this 0 if it executes and delivers to
the SN Parties a writing so stating at or before the Closing.

Section 8.3Conditions to Obligations of the SN Parties.  The obligation of the
SN Parties to consummate the transactions contemplated by this Agreement is
subject to satisfaction of the following conditions:

 

(a)the representations and warranties of Buyer contained in 0 must be true and
correct in all material respects as of the date of this Agreement and as of the
Closing;

(b)Buyer must have performed and complied in all material respects with each of
its covenants hereunder through the Closing;

20

 

--------------------------------------------------------------------------------

 



(c)Buyer must have timely delivered all items required to be delivered at
Closing pursuant to 0; and

(d)Buyer shall have posted a letter of credit pursuant to Section 3.9(b) of the
LLC Agreement so as to cause SN’s guaranty thereunder to be released pursuant to
the terms thereof.

The SN Parties may waive any condition specified in this 0 if either SN or
Seller executes and delivers to Buyer a writing so stating at or before the
Closing.

ARTICLE IX.

CLOSING

Section 9.1Closing.  The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of Seller, 1000 Main Street, Suite
3000, Houston, Texas 77002 within five days after the conditions set forth in 0
have been satisfied or waived, or such other date as may be mutually agreed to
by the Parties (the “Closing Date”), and the Closing is deemed to be effective
as of the Effective Date.

 

Section 9.2Deliveries by the SN Parties.  At the Closing, the SN Parties shall
deliver, or cause to be delivered, to Buyer the following:

 

(a)a counterpart of the Assignment of Membership Interests and Adoption
Agreement, substantially in the form attached as Exhibit D to the LLC Agreement
(the “Assignment Document”), duly executed by Seller;

(b)an executed statement described in Treasury Regulation § 1.1445-2(b)(2)
certifying that Seller (or such affiliate of Seller as required under Treasury
Regulations § 1.1445-2(c)(3) to the extent that Seller is disregarded for
federal income tax purposes) is not a foreign person within the meaning of the
Internal Revenue Code and the Treasury Regulations promulgated thereunder;  

(c)the Books and Records that are in the possession or control of the SN Parties
or their Affiliates, subject to 0 and 0; and

(d)a certificate of an executive officer of SN, dated as of the Closing Date,
stating that the SN Parties are in compliance with 0 and 0.  

Section 9.3Deliveries by Buyer.  At the Closing, Buyer shall deliver, or cause
to be delivered, to Seller the following:

 

(a)the Purchase Price by wire transfer to one or more accounts designated in
writing by Seller no later than two Business Days prior to Closing;

(b)a counterpart of the Assignment Document, duly executed by Buyer; and

(c)a certificate of an executive officer of Buyer, dated as of the Closing Date,
stating that Buyer is in compliance with 0 and 0.

21

 

--------------------------------------------------------------------------------

 



Section 9.4Deliveries to the Company.  On the day of Closing, Seller shall
deliver, or cause to be delivered, to the Company the Assignment Document
pursuant to Section 3.5 and Section 3.8 of the LLC Agreement.

 

ARTICLE X.

TERMINATION

Section 10.1Termination of Agreement.  The Parties may terminate this Agreement,
as provided below:

 

(a)Buyer and the SN Parties may terminate this Agreement by mutual written
consent at any time before the Closing;

(b)by Buyer, (i) if the SN Parties shall have breached or failed to perform in
any material respect any of their representations, warranties, covenants or
other agreements contained in this Agreement, which breach or failure to perform
would give rise to the failure of a condition set forth in 0 or (ii) if all of
the conditions set forth in 0 have been satisfied or waived, as applicable, and
the SN Parties nevertheless refuse or fail to Close the transactions
contemplated in this Agreement; provided, the SN Parties shall first be entitled
to 10 days’ notice and the opportunity to cure and provided furthermore that
Buyer shall not be in breach at such time;

(c)by the SN Parties, (i) if Buyer shall have breached or failed to perform in
any material respect any of its representations, warranties, covenants or other
agreements contained in this Agreement, which breach or failure to perform would
give rise to the failure of a condition set forth in 0 or (ii) if all of the
conditions set forth in 0 have been satisfied or waived, as applicable, and
Buyer nevertheless refuses or fails to Close the transactions contemplated in
this Agreement; provided, Buyer shall first be entitled to 10 days’ notice and
the opportunity to cure and provided furthermore that the SN Parties shall not
be in breach at such time;

(d)by either Buyer or the SN Parties, upon notice to the other Party, if the
transactions contemplated at the Closing have not been consummated by July 31,
2016 (the “Outside Date”), provided that neither Buyer nor the SN Parties shall
be entitled to terminate this Agreement pursuant to this 0 if such Person’s
breach of this Agreement has prevented the consummation of the transactions
contemplated by this Agreement; or

(e)by either Buyer or the SN Parties, if any Governmental Authority shall have
issued an order, decree or ruling or shall have taken any other action
permanently enjoining, restraining or otherwise prohibiting the transactions
contemplated hereby and such order, decree, ruling or other action shall have
become final and nonappealable.

Section 10.2Effect of Termination. 

 

(a)Except for the provisions of this 0,  0 and 0, if the Parties terminate this
Agreement pursuant to 0, all rights and obligations of the Parties hereunder
shall terminate without any liability of any Party to the other Party and except
that termination of this Agreement will not affect any liability of either Party
for any breach of this Agreement prior to termination, or any breach at any time
of the provisions hereof surviving termination. 

22

 

--------------------------------------------------------------------------------

 



(b) If the SN Parties terminate this Agreement pursuant to 0 due to a material
breach of this Agreement by Buyer, then the SN Parties shall be entitled to seek
all rights and remedies at law or in equity against Buyer or its Affiliates.
Each of Buyer and the SN Parties agree to waive any requirement for the posting
of a bond in connection with any such equitable relief in favor of the other
Party.    

(c)If Buyer terminates this Agreement pursuant to 0 due to a material breach of
this Agreement by the SN Parties, then Buyer shall be entitled to seek all
rights and remedies at law or in equity against the SN Parties or their
Affiliates. Each of Buyer and the SN Parties agree to waive any requirement for
the posting of a bond in connection with any such equitable relief in favor of
the other Party. 

ARTICLE XI.

INDEMNIFICATION 

Section 11.1Indemnification.  From and after the Closing and subject to the
provisions of this Article 0, (i) the SN Parties agree to indemnify and hold
harmless Buyer Indemnified Parties from and against any and all Buyer
Indemnified Costs and (ii) Buyer agrees to indemnify and hold harmless Seller
Indemnified Parties from and against any and all Seller Indemnified Costs.

 

Section 11.2Defense of Third-Party Claims.  An Indemnified Party shall give
prompt written notice to the SN Parties or Buyer, as applicable (the
“Indemnifying Party”), of the commencement or assertion of any Claim by a third
party (collectively, a “third-party action”) in respect of which such
Indemnified Party seeks indemnification hereunder. Any failure so to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it, he, or she may have to such Indemnified Party under this Article 0
unless and to the extent the failure to give such notice materially and
adversely prejudices the Indemnifying Party. The Indemnifying Party shall have
the right to assume control of the defense of, settle, or otherwise dispose of
such third-party action on such terms as it deems appropriate; provided,
however, that:

 

(a)The Indemnified Party shall be entitled, at its own expense, to participate
in the defense of such third-party action (provided, however, that the
Indemnifying Party shall pay the attorneys’ fees of the Indemnified Party if (i)
the employment of separate counsel shall have been authorized in writing by the
Indemnifying Party in connection with the defense of such third-party action;
(ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to have charge of such third-party action;
(iii) the Indemnified Party shall have reasonably concluded that there may be
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party; or (iv) the Indemnified
Party’s counsel shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a material conflict of
interest that could violate applicable standards of professional conduct to have
common counsel); 

(b)The Indemnifying Party shall obtain the prior written approval of the
Indemnified Party before entering into or making any settlement, compromise,
admission or acknowledgment of the validity of such third-party action or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, injunctive or other equitable relief
would be imposed against the Indemnified Party or if, in the

23

 

--------------------------------------------------------------------------------

 



opinion of the Indemnified Party, such settlement, compromise, admission or
acknowledgment could have a material adverse effect with respect to the
Indemnified Party;

(c)The Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement without the consent of the Indemnified Party that does
not include as an unconditional term thereof the giving by each claimant or
plaintiff to the Indemnified Party of a release from all liability in respect of
such third-party action; and

(d)The Indemnifying Party shall not be entitled to control (but shall be
entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time (except to the extent (A) the Indemnifying Party shall
have reasonably concluded that there may be defenses available to such
Indemnifying Party that are different from or additional to those available to
the Indemnified Party or (B) the Indemnifying Party’s counsel shall have advised
the Indemnifying Party in writing, with a copy delivered to the Indemnified
Party, that there is a material conflict of interest that could violate
applicable standards of professional conduct to have common counsel) or (ii) to
the extent the third-party action seeks an order, injunction, or other equitable
relief against the Indemnified Party which, if successful, would materially
adversely affect the business, operations, assets, or financial condition of the
Indemnified Party; provided, however, that the Indemnified Party shall make no
settlement, compromise, admission, or acknowledgment that would give rise to
liability on the part of any Indemnifying Party without the prior written
consent of such Indemnifying Party.

The Parties shall extend reasonable cooperation in connection with the defense
of any third-party action pursuant to this Article 0 and, in connection
therewith, shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested.

Section 11.3Direct Claims.  In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to 0 because no third-party
action is involved, the Indemnified Party shall notify the Indemnifying Party in
writing of any Indemnified Costs which such Indemnified Party claims are subject
to indemnification under the terms hereof.  Subject to the limitations set forth
in 0, the failure of the Indemnified Party to exercise promptness in such
notification shall not amount to a waiver of such claim unless and to the extent
the resulting delay materially prejudices the position of the Indemnifying Party
with respect to such claim.

 

Section 11.4Limitations.  The following provisions of this 0 shall limit the
indemnification obligations hereunder:

 

(a)The Indemnifying Party shall not be liable for any Indemnified Costs pursuant
to this Article 0 unless a written claim for indemnification in accordance with
0 or 0 is given by the Indemnified Party to the Indemnifying Party with respect
thereto on or before 5:00 p.m., Houston, Texas time, on or prior to the date
that is eighteen (18) months after of the Closing Date; provided, however, that
written claims for indemnification (i) for Indemnified Costs arising out of a
breach of any representation or warranty contained in 0,  0,  0,  0,  0,  0,  0,
 0 and 0 (the

24

 

--------------------------------------------------------------------------------

 



“Fundamental Representations”) may be made at any time and (ii) for Indemnified
Costs arising out of a breach of any covenant may be made at any time. 

(b)Except as set forth in this Agreement, an Indemnified Party will not be
entitled to any Indemnified Costs with respect to any individual Claim that does
not equal or exceed 0.05% of the Purchase Price (the “Individual Indemnity
Threshold”), and all such Claims that equal or exceed the Individual Indemnity
Threshold must collectively also exceed the Indemnity Deductible, and
thereafter, the Indemnified Party shall only be entitled to indemnity for the
amount in excess of the Indemnity Deductible, subject to the limitations set
forth in this Agreement.  Except as set forth below, the maximum aggregate
liability of the SN Parties under 0 shall not exceed the Indemnity Cap.  Except
as set forth below, the maximum aggregate liability of Buyer under 0 shall not
exceed the Indemnity Cap.

(c)The limitations set forth above in this 0 shall not apply to any claim for
indemnification under 0 with respect to any breach of (i) the Fundamental
Representations or (ii) the indemnification obligations set forth in this 0.

(d)With respect to Buyer Indemnified Costs incurred by the Company for which
indemnification by the SN Parties is required hereunder, the SN Parties shall be
obligated to indemnify the Buyer Indemnified Parties only for such Buyer
Indemnified Costs only to the extent of Buyer’s 50% responsibility for such
Buyer Indemnified Costs (with the other 50% of such Buyer Indemnified Costs
being the obligation of the LLC Agreement’s counterparty).  With respect to
Seller Indemnified Costs incurred by the Company for which indemnification by
Buyer is required hereunder, Buyer shall be obligated to indemnify the Seller
Indemnified Parties only for such Seller Indemnified Costs only to the extent of
Seller’s 50% responsibility for such Seller Indemnified Costs (with the other
50% of such Seller Indemnified Costs being the obligation of LLC Agreement’s
counterparty).

(e)Each Party acknowledges and agrees that, after the Closing Date, except as
otherwise set forth in 0 and 0, Buyer’s and the other Buyer Indemnified Parties’
and the SN Parties’ and the other Seller Indemnified Parties’ sole and exclusive
remedy with respect to the Indemnified Costs shall be in accordance with, and
limited by, the provisions set forth in this Article 0.  

(f)For purposes of determining any Losses resulting from a breach of any of the
SN Parties’ representations and warranties contained in 0 or 0 for which Buyer
Indemnified Parties would be entitled to indemnification, any dollar or
materiality qualifications in the SN Parties’ representations and warranties
shall be disregarded.

Section 11.5Tax Treatment of Payment of Indemnity Costs.  The SN Parties and
Buyer agree that any payment of Indemnified Costs made hereunder will be treated
by the Parties on their Tax Returns as an adjustment to the Purchase Price.

 

Section 11.6Express Negligence Rule.  THE FOREGOING INDEMNITIES ARE INTENDED TO
BE ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND
SCOPE THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR
DIRECTIVE THAT WOULD PROHIBIT OR

25

 

--------------------------------------------------------------------------------

 



OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED PARTIES.

 

ARTICLE XII.

MISCELLANEOUS 

Section 12.1WAIVERS AND DISCLAIMERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE PARTIES IN THIS
AGREEMENT, THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES
HAVE MADE, DOES NOT MAKE, AND EACH SUCH PARTY SPECIFICALLY NEGATES AND
DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR
STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE COMPANY OR ITS ASSETS, INCLUDING THE WATER, SOIL,
GEOLOGY OR ENVIRONMENTAL CONDITION OF THE ASSETS OF THE COMPANY GENERALLY, THE
PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS ON THE ASSETS OF THE
COMPANY; (B) THE INCOME TO BE DERIVED FROM THE COMPANY OR ITS ASSETS; (C) THE
SUITABILITY OF THE ASSETS OF THE COMPANY FOR ANY AND ALL ACTIVITIES AND USES
THAT MAY BE CONDUCTED THEREON; (D) THE COMPLIANCE OF OR BY THE ASSETS OF THE
COMPANY OR ITS OPERATION WITH ANY APPLICABLE LAWS (INCLUDING ANY ZONING,
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS); OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE ASSETS OF THE COMPANY.
EXCEPT TO THE EXTENT PROVIDED IN THIS AGREEMENT, NONE OF THE PARTIES IS LIABLE
OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE COMPANY OR ITS ASSETS FURNISHED BY ANY AGENT,
EMPLOYEE, SERVANT OR THIRD PARTY. THIS SECTION 0 SHALL SURVIVE THE PURCHASE OF
THE INTERESTS OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS
SECTION 0 HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE
INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE COMPANY
OR ITS ASSETS THAT MAY ARISE PURSUANT TO APPLICABLE LAW NOW OR HEREAFTER IN
EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT.

 

Section 12.2Expenses.  Except as expressly provided in this Agreement, all costs
and expenses incurred by the Parties in connection with the consummation of the
transactions contemplated hereby shall be borne solely and entirely by the Party
which has incurred such expense. For the avoidance of doubt, (i) Buyer shall be
responsible for all costs and expenses (including attorneys’ fees and expenses)
incurred by the conflicts committee of the board of directors of the General
Partner in connection with this Agreement and the transactions contemplated
herein and (ii) the SN Parties and their Affiliates shall be responsible for all
costs

26

 

--------------------------------------------------------------------------------

 



and expenses (including attorneys’ fees and expenses) incurred by the audit
committee of the board of directors of SN in connection with this Agreement and
the transactions contemplated herein.

 

Section 12.3Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be valid and effective under Applicable
Law, but if any provision of this Agreement or the application of any such
provision to any person or circumstance will be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
hereof, and the Parties will negotiate in good faith with a view to substitute
for such provision a suitable and equitable solution in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid,
illegal or unenforceable provision.

 

Section 12.4Notice.  Any notice, communication, request, instruction or other
document by any party to another required or permitted hereunder shall be given
in writing and addressed as set forth below.  Any such notice, communication,
request, instruction or other document shall be deemed to have been duly made or
given and the receiving Party charged with notice as follows: (i) if personally
delivered, when received; (ii) if sent by facsimile, with electronic
confirmation of delivery, if sent during normal business hours on a Business
Day, and if not sent during normal business hours on a Business Day, on the next
subsequent Business Day; (iii) if mailed certified mail, return receipt
requested, on the day such notice is received, and if such day is not a Business
Day, on the next subsequent Business Day; or (iv) if sent by overnight courier,
the next Business Day after placement into the custody of the overnight
courier.  All notices shall be addressed as follows:

 

SN Parties:

Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, Texas 77002

Attn:President

Fax:(713) 756 - 2784

 

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana St., 44th Floor

Houston, Texas  77002

Attention:  David Elder

Fax:  (713) 236 - 0822

 

Buyer:

Sanchez Production Partners LP

1000 Main Street, Suite 3000

Houston, Texas 77002

Attn:Chief Financial Officer

Fax:(832) 308 - 3720



27

 

--------------------------------------------------------------------------------

 



 

with a copy (which shall not constitute notice) to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas  77002

Attention:  Scott Olson

Fax:  (713) 238 - 7410

 

A Party may, by written notice so delivered to the other Parties, change its
address for notice purposes hereunder.

Section 12.5Governing Law; Consent to Jurisdiction; Enforcement. 

 

 

(a)This Agreement shall be subject to and governed by the laws of the State of
Texas, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.

(b)The Parties hereby irrevocably submit to the exclusive jurisdiction of the
state and federal courts located in the State of Texas over any dispute arising
out of or relating to this Agreement or any of the transactions contemplated
hereby, and each Party irrevocably agrees that all claims in respect of such
dispute or proceeding shall be brought, heard and determined only in such
courts. The Parties hereby irrevocably waive, to the fullest extent permitted by
Applicable Law, any objection which they may now or hereafter have to the venue
of any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each Party agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Applicable Law.

(c)The Parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. Accordingly, each of the
Parties shall be entitled to specific performance of the terms hereof, including
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in any state or
federal court located in the State of Texas, this being in addition to any other
remedy to which they are entitled at law or in equity. Each of the Parties
hereto further hereby waives (i) any defense in any action for specific
performance that a remedy at law would be adequate and (ii) any requirement
under any law to post security as a prerequisite to obtaining equitable relief.

Section 12.6Confidentiality.

(a)Obligations. Each Party shall use commercially reasonable efforts to retain
the other Party’s Confidential Information in confidence and not disclose the
same to any third party nor use the same, except as authorized by the disclosing
Party in writing or as expressly permitted in this 0.  Each Party further agrees
to take the same care with the other Party’s Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. 

28

 

--------------------------------------------------------------------------------

 



(b)Required Disclosure. Notwithstanding 0 above, if the receiving Party becomes
legally compelled to disclose the Confidential Information by a court,
Governmental Authority or Applicable Law, including the rules and regulations of
the Securities and Exchange Commission, or is required to disclose pursuant to
the rules and regulations of any national securities exchange upon which the
receiving Party or its parent entity is listed, any of the disclosing Party’s
Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information as
soon as the receiving Party becomes aware that such a requirement to disclose
might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances.  The receiving Party shall disclose
only that portion of the disclosing Party’s Confidential Information that it is
required to disclose and shall cooperate with the disclosing Party in allowing
the disclosing Party to obtain such protective order or other relief.

(c)Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department for purposes of
resolving any dispute that may arise hereunder or for complying with Applicable
Law or the rules of any securities exchange applicable to the Party, and the
receiving Party shall be entitled to retain any Confidential Information in
electronic form stored on automatic computer back-up archiving systems during
the period such backup or archived materials are retained under such Party’s
customary procedures and policies; provided, however, that any Confidential
Information retained by the receiving Party shall be maintained subject to
confidentiality pursuant to the terms of this 0, and such archived or back-up
Confidential Information shall not be accessed except as required by Applicable
Law.

(d)Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys, representatives and contractors that have a need to know such
information in order for the receiving Party to exercise or perform its rights
and obligations under this Agreement (the “Receiving Party Personnel”).  The
Receiving Party Personnel who have access to any Confidential Information of the
disclosing Party will be made aware of the confidentiality provision of this
Agreement, and will be required to abide by the terms thereof.    

(e)Survival. The obligation of confidentiality under this 0 shall survive until
the second anniversary the Closing Date.

Section 12.7Parties in Interest.  This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto and their successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to
confer upon any other Person (other than the Indemnified Parties with respect to
Article 0) any rights or remedies of any nature whatsoever under or by reason of
this Agreement.

 

29

 

--------------------------------------------------------------------------------

 



Section 12.8Assignment of Agreement.  Neither this Agreement nor any of the
rights, interests, or obligations hereunder may be assigned by any Party without
the prior written consent of the other Party hereto.

 

Section 12.9Captions.  The captions in this Agreement are for purposes of
reference only and shall not limit or otherwise affect the interpretation
hereof.

 

Section 12.10Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (pdf)) for the
convenience of the Parties hereto, each of which counterparts will be deemed an
original, but all of which counterparts together will constitute one and the
same agreement.

 

Section 12.11Integration.  This Agreement supersedes any previous understandings
or agreements among the Parties, whether oral or written, with respect to their
subject matter. This Agreement contains the entire understanding of the Parties
with respect to the subject matter hereof and thereof. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto or thereto and executed by the Parties hereto or
thereto after the date of this Agreement.

 

Section 12.12Amendment; Waiver.  This Agreement may be amended only in a writing
signed by all Parties. Any waiver of rights hereunder must be set forth in
writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive any
Party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement. Any amendment or waiver executed by any of
the Parties or their respective subsidiaries shall not be effective unless and
until the execution of such amendment or waiver has been approved by, with
respect to Buyer, the conflicts committee of the board of directors of the
General Partner, and with respect to the SN Parties, the audit committee of the
board of directors of SN.

 

Section 12.13Mitigation.  Each Party shall take all reasonable steps, and shall
reasonably cooperate with the other Parties in good faith, to mitigate damages
in respect of any Claim under Article 0 for which it or another Buyer
Indemnified Party or Seller Indemnified Party, as applicable, is seeking
indemnification and shall use reasonable efforts to avoid any costs or expenses
associated with such Claim and, if such costs and expenses cannot be avoided, to
minimize the amount thereof.  Further, no Party shall take nor fail to take any
action, which action or inaction induces, incentivizes or otherwise is
reasonably likely to lead a third party to make a Claim against a Buyer
Indemnified Party or Seller Indemnified Party, for which it seeks
indemnification under Article 0.

 

Section 12.14Privileged Information  The SN Parties and Buyer and its and their
respective successors and assigns, hereby acknowledge and agree that all
attorney-client privileged communications between or among the Company’s members
(involving the SN Parties), the Company and their respective counsel, including,
without limitation, Akin Gump Strauss Hauer & Feld, LLP, made in connection with
the negotiation, preparation, execution, delivery and closing under, or any
dispute or proceeding arising solely in connection with, this Agreement which,
immediately prior to the Closing, would be deemed to be privileged
communications of the

30

 

--------------------------------------------------------------------------------

 



Company, its members and/or their counsel and would not be subject to disclosure
to Buyer in connection with any process relating to a dispute arising under or
in connection with this Agreement, shall continue after the Closing to be
privileged communications with such counsel, and neither Buyer, the Company, nor
any Person purporting to act on behalf of or through Buyer or the Company, shall
seek to obtain the same by any process on the grounds that the privilege
attaching to such communications belongs to the Company, and not the Company
members (it being understood that the foregoing shall not apply to any
communications between the Company and its counsel not made in connection with
the negotiation, preparation, execution, delivery and closing under, or any
dispute or proceeding arising solely in connection with, this Agreement). 

 

ARTICLE XIII.

INTERPRETATION 

Section 13.1Interpretation.  It is expressly agreed that this Agreement shall
not be construed against any Party, and no consideration shall be given or
presumption made, on the basis of who drafted this Agreement or any particular
provision hereof or who supplied the form of Agreement. Each Party agrees that
this Agreement has been purposefully drawn and correctly reflects its
understanding of the transaction that this Agreement contemplates. In construing
this Agreement:

 

(a)examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;

(b)the word “includes” and its derivatives means “includes, but is not limited
to” and corresponding derivative expressions;

(c)a defined term has its defined meaning throughout this Agreement and each
Exhibit to this Agreement, regardless of whether it appears before or after the
place where it is defined;

(d)each Exhibit to this Agreement is a part of this Agreement, but if there is
any conflict or inconsistency between the main body of this Agreement and any
Exhibit, the provisions of the main body of this Agreement shall prevail;

(e)the term “cost” includes expense and the term “expense” includes cost;

(f)the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof;

(g)currency amounts referenced herein, unless otherwise specified, are in U.S.
Dollars;

(h)unless the context otherwise requires, all references to time shall mean time
in Houston, Texas;

(i)whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified; and

31

 

--------------------------------------------------------------------------------

 



(j)if a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a verb).

Section 13.2References, Gender, Number.  All references in this Agreement to an
“Article,” “Section,” “subsection” or “Exhibit” shall be to an Article, Section,
subsection or Exhibit of this Agreement, unless the context requires otherwise.
Unless the context clearly requires otherwise, the words “this Agreement,”
“hereof,” “hereunder,” “herein,” “hereby,” or words of similar import shall
refer to this Agreement as a whole and not to a particular Article, Section,
subsection, clause or other subdivision hereof. Cross references in this
Agreement to a subsection or a clause within a Section may be made by reference
to the number or other subdivision reference of such subsection or clause
preceded by the word “Section.” Whenever the context requires, the words used
herein shall include the masculine, feminine and neuter gender, and the singular
and the plural.

 

[Signature page follows.]

 



32

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

SANCHEZ ENERGY CORPORATION

 

 

 

By:

/s/ Chris Heinson

 

Name:

Chris Heinson

 

Title:

Senior Vice President & Chief Operating Officer

 

 

 

SN MIDSTREAM, LLC

 

 

 

By:

/s/ Chris Heinson

 

Name:

Chris Heinson

 

Title:

Senior Vice President & Chief Operating Officer

 

 

 

 

 

SANCHEZ PRODUCTION PARTNERS LP

 

 

 

By:

Sanchez Production Partners GP LLC, as General Partner

 

 

 

By:

/s/ Chuck Ward

 

Name:

Chuck Ward

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------